     Case 1:08-cv-10934-LAP Document 2288 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                            08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                                   ORDER




LORETTA A. PRESKA, Senior United States District Judge:

     Counsel shall appear telephonically for a conference on June

25, 2020, at 3:00 p.m. EST.      The dial-in for that conference is

(888) 363-4734, access code: 4645450.      The parties are directed to

call in promptly at 3:00 p.m.

SO ORDERED.

Dated:    New York, New York
          June 22, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
